                  Case 2:19-cv-01592-RFB-EJY Document 18 Filed 02/26/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Robert Spencer,
                                                       '()$8/7JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:19-cv-01592-RFB-EJY
Troy Stafford, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
The Court awards Plaintiff $250,000 jointly and severally against Defendants Troy Stafford, Steven
Scammell, Milestone Program Management, LLC, Milestone Holdings, LLC, and Milestone Insurance
Services, LLC for what Plaintiff allegedly lost in the loan. The Court also awards Plaintiff $500,000 in
punitive damages joint and severally against all the above Defendants, and judgment interest at $35.96 per
day from September 23, 2019 until satisfied. As of the date of this judgment, February 26, 2021, the interest
amounts to $18,771.12.




         2/26/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
